Citation Nr: 9933837	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hairy cell leukemia 
as secondary to exposure to herbicide agents and, if so, 
whether that claim is well grounded.

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1969 to 
March 1973.  This appeal arises from a June 1996 rating 
decision of the Buffalo, New York, regional office (RO) which 
determined that the veteran had failed to submit new and 
material evidence to reopen the claim of service connection 
for hairy cell leukemia as secondary to exposure to herbicide 
agents.

On May 25, 1999, a hearing was held at the RO before Barbara 
B. Copeland, who is a member of the Board of Veterans' 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1999).  During the course of said hearing, the veteran 
filed additional evidence that had not been previously 
considered by the RO.  Nevertheless, the veteran waived 
review of the additional evidence by the RO.  Therefore, 
pursuant to 38 C.F.R. § 20.1304(c) (1999), that evidence need 
not be considered by the RO.

The Board observes that the veteran submitted a letter from 
J.D. Wilkes, M.D., in June 1999, and that that letter has not 
been previously considered by the RO.  However, in an 
attached statement, the veteran waived review of the letter 
by the RO.  Therefore, the letter need not be considered by 
the RO.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  In October 1994, the RO denied the veteran's claim for 
service connection for hairy cell leukemia as secondary to 
exposure to herbicide agents based, in part, on a finding 
that the veteran's diagnosed hairy cell leukemia was not a 
disease that was presumed to be associated with herbicide 
exposure.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The evidence received since the RO's October 1994 
decision suggests that the veteran's hairy cell leukemia is a 
type of non-Hodgkin's lymphoma, a disease that is presumed to 
be associated with herbicide exposure. 

4.  The veteran's claim of entitlement to service connection 
for asthma is plausible.


CONCLUSIONS OF LAW

1.  The October 1994 rating decision that denied service 
connection for hairy cell leukemia as secondary to exposure 
to herbicide agents is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1999).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for hairy cell 
leukemia as secondary to exposure to herbicide agents.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for hairy 
cell leukemia as secondary to exposure to herbicide agents is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records contain no findings of complaints, 
treatment, or diagnosis of hairy cell leukemia.  Service 
personnel records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam era.



In August 1992, the veteran filed a claim of service 
connection for leukemia as secondary to exposure to Agent 
Orange.  He indicated that he had received treatment through 
the Buffalo VA Medical Center (VAMC).  He made no reference 
to any other post-service medical care.

Medical records from the Buffalo VAMC dated in September 1992 
were associated with the claims folder.  Those records show 
that the veteran was diagnosed as having hairy cell leukemia 
in August 1992, and that he underwent chemotherapy for the 
same.  There were no findings pertaining to Agent Orange or 
any other herbicide agent.

In a letter dated in September 1993, the RO informed the 
veteran that there would be a stay in the adjudication of his 
claim for service connection.  The veteran was told that new 
rules pertaining to Agent Orange claims were in the process 
of being written.  The RO said a decision on his claim would 
be made following promulgation of the new rules.  A similar 
letter was sent to the veteran in February 1994.

By a rating action dated in October 1994, the RO denied 
service connection for hairy cell leukemia.  The RO stated 
that the veteran had verified Vietnam service and therefore, 
his exposure to herbicides was conceded.  Nevertheless, the 
RO determined that the veteran's diagnosed hairy cell 
leukemia was not among the list of diseases that were 
presumed to be caused by herbicide exposure.  The RO also 
found no evidence that the veteran was diagnosed as having 
leukemia in service or within one year of his service 
discharge.  The veteran was apprised of this decision and his 
appellate rights by a letter dated in October 1994. 

The veteran filed a request to reopen his claim of service 
connection for hairy cell leukemia as secondary to Agent 
Orange exposure in July 1995.  He stated that the 
circumstances of his claim had changed since his claim was 
last denied.  


The evidence received in connection with the request includes 
numerous written statements by the veteran and testimony 
delivered by the veteran and his wife at a personal hearing 
before the undersigned in May 1999.  The veteran essentially 
argued that the Institute of Medicine, the Centers for 
Disease Control, the Leukemia Society, and the National 
Cancer Institute all classified hairy cell leukemia as an 
indolent, non-Hodgkin's lymphoma.  In this regard, he 
indicated non-Hodgkin's lymphoma was listed among the 
diseases presumed by VA to be associated with herbicide 
exposure.  He maintained the inherent similarity between non-
Hodgkin's lymphoma and hairy cell leukemia was the basis for 
a Board decision that awarded another veteran service 
connection for hairy cell leukemia as secondary to herbicide 
exposure.

The evidence also includes a letter from J.D. Wilkes, M.D., 
dated in June 1999; a copy of an April 1995 article from an 
unidentified newspaper that reported that J. Oppedisano had 
been awarded VA benefits based on a "Veterans Appeals 
Board" determination that he suffered from hairy cell 
leukemia as a result of his exposure to chemicals, including 
Agent Orange; a copy of a Board decision dated in May 1994 
showing that an unidentified veteran was awarded service 
connection for hairy cell leukemia due to his exposure to 
herbicide agents; and a copy of VA Training Letter 94-3 
indicating that a recent medical opinion from the Under 
Secretary of Health had advised that hairy cell leukemia and 
chronic lymphocytic leukemia were separate diseases, and that 
service connection for hairy cell leukemia could be granted 
under the provisions of 38 C.F.R. §§ 3.309(d) (diseases 
specific to radiation-exposed veterans) and 3.311 (claims 
based on exposure to ionizing radiation).  Of note, Dr. 
Wilkes reported that he had participated in diagnosing the 
veteran as having hairy cell leukemia in September 1992.  
Although he felt he was incapable of discussing the 
epidemiology of Agent Orange exposure and subsequent 
malignancies, he said he was quite aware that exposure to 
this agent has been associated with statistically increased 
risk of lymphoproliferative disorders such as non-Hodgkin's 
lymphoma.  In this regard, while hairy cell leukemia is not 
categorically a non-Hodgkin lymphoma, Dr. Wilkes said hairy 
cell leukemia was a lymphoproliferative malignancy with a 
biology extremely similar to that of the indolent non-
Hodgkin's lymphoma.  Dr. Wilkes believed that it seemed 
extremely arbitrary to include lymphoproliferative disorders 
such as non-Hodgkin's lymphoma and to exclude other 
lymphoproliferative disorders such as hairy cell leukemia.

Finally, during the course of the May 1999 hearing, the 
veteran submitted summaries from the National Cancer 
Institute pertaining to the treatment of hairy cell leukemia 
and non-Hodgkin's lymphoma.  The summary pertaining to adult 
non-Hodgkin's lymphoma indicated that that the histologies 
for adult non-Hodgkin's lymphoma were divided into two 
groups, indolent lymphomas and aggressive lymphomas.  Hairy 
cell leukemia was listed among the types of indolent non-
Hodgkin's lymphomas.  Neither summary contained any findings 
pertaining to the veteran and/or a relationship between hairy 
cell leukemia and herbicide exposure.

II.  Analysis

The veteran's claim for service connection for hairy cell 
leukemia as secondary to herbicide exposure was last finally 
denied in October 1994, and he was notified of this denial at 
his address of record.  The notification was not returned as 
undeliverable.  A determination on a claim by the agency of 
original jurisdiction of which a claimant is properly 
notified is final if an appeal is not filed as prescribed in 
Department regulations.  38 U.S.C.A. § 7105(c) (West 1991).  
The veteran having failed to take any action with respect to 
the October 1994 denial of his claim, the decision became 
final a year after mailing of notification to him of the 
decision.  38 C.F.R. §§  3.104, 20.302 (1999).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the United States Court of Appeals for the 
Federal Circuit affirmed this standard.  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Court 
has held that to reopen a previously and finally disallowed 
claim there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The Court further held that to 
reopen a finally denied claim, new evidence must be probative 
of the issue at hand, i.e., it must address the specified 
basis for the last disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1999) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1999) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1999) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer; 
subacute and acute peripheral neuropathy; porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Note 2 of 
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  However, where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The specified basis for the RO's denial in October 1994 was 
that the veteran's diagnosed hairy cell leukemia was not 
among the diseases listed under 38 C.F.R. 
§ 3.309(e) that were presumed to be associated with herbicide 
exposure.  The RO also determined at that time that there was 
no medical evidence establishing that the veteran's hairy 
cell leukemia was incurred during active military service or 
within one year of his discharge from service.  The treatment 
summary from National Cancer Institute pertaining to adult 
non-Hodgkin's lymphoma indicated that hairy cell leukemia was 
a type of indolent non-Hodgkin's lymphoma.  This implies that 
the diagnosis of hairy cell leukemia is interchangeable with 
a diagnosis of non-Hodgkin's lymphoma.  In this regard, the 
treatment summary is new and material evidence because it 
establishes that the veteran may indeed have been diagnosed 
as having disease that is presumed to be associated with 
exposure to herbicide agents.  Accordingly, the new evidence 
is not merely cumulative of other evidence of record, and 
must be considered in order to fairly decide the merits of 
the veteran's claim.

As new and material evidence has been presented, it must 
immediately be determined whether, based upon all the 
evidence and presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Hodge; 
see also Winters v. West, 12 Vet. App. 203 (1999) and Elkins 
v. West, 12 Vet. App. 209 (1999).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
proof of 38 U.S.C.A. § 5107 (a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  However, to 
be well grounded, a claim need not be conclusive but must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992).  Evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id.  at 495.  

As referenced above, a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  In 
present case, the findings contained in the treatment 
summaries from National Cancer Institute constitute plausible 
competent evidence to support the veteran's claim that his 
diagnosed hairy cell leukemia is a type of non-Hodgkin's 
lymphoma, which is among the diseases list at 38 C.F.R. § 
3.309.  Accordingly, the Board finds that the veteran's claim 
is well grounded.



ORDER

As new and material evidence has been presented to reopen a 
claim of service connection for hairy cell leukemia as 
secondary to exposure to herbicide agents, the claim is 
reopened and found to be well grounded.  To this extent only, 
the appeal is allowed.


REMAND

In the case of Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court determined that, when the Board addresses a question 
which has not been addressed by the RO, the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question 
and, if not, whether the veteran will be prejudiced thereby.  
Similarly, the Court held in Curry v. Brown, 
7 Vet. App. 59 (1994) that, when the Board concluded that new 
and material evidence has been submitted and a claim of 
service connection is reopened, before the Board adjudicates 
the case de novo, the Board must ask the veteran if he 
objected to the Board's adjudication, and, if so, to specify 
how the Board's adjudication would be prejudicial to his 
interest.  Further, because the claim of entitlement to 
service connection for hairy cell leukemia as secondary to 
exposure to herbicide agents is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, in light of 
these decisions, the Board finds that additional development 
is indicated prior to further appellate disposition of the 
issue of service connection for hairy cell leukemia as 
secondary to herbicide exposure.

As the Board has discussed in the present case, the treatment 
summary from the National Cancer Institute indicated that 
that hairy cell leukemia is a type of indolent non-Hodgkin's 
lymphoma.  Because medical evidence has been received which 
appears to diagnose the veteran as having a form of non-
Hodgkin's lymphoma and because non-Hodgkin's lymphoma is 
listed among the diseases that are presumed to be associated 
with herbicide exposure, the Board believes that the 
veteran's service connection claim must be remanded to obtain 
a medical opinion to determine the pathology of his hairy 
cell leukemia.  The Court has held that the Board, in 
rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  VA's 
duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet. App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should contact and advise the 
veteran that he may submit additional 
medical evidence that would help to 
establish that his "hairy cell 
leukemia" is essentially synonymous with 
a diagnosis of non-Hodgkin's lymphoma.  
Further, the veteran should be asked to 
provide the complete names and addresses 
of all VA and non-VA health care 
providers who have treated him for his 
"hairy cell leukemia" since August 
1992.  All records not already included 
in the claims folder should be obtained, 
to include those from the Buffalo VAMC.  
Once obtained, all records must be 
associated with the claims folder.

2.  When the above has been accomplished, 
the veteran's claims folder should be 
forwarded to a VA pathologist or other 
appropriate specialist. The entire claims 
folder and a copy of this remand must be 
made available to the examiner for 
review.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the correct diagnosis 
of the veteran's cancer should have been 
non-Hodgkin's lymphoma as opposed to 
hairy cell leukemia.  The examiner should 
discuss the differences and similarities 
between non-Hodgkin's lymphoma and hairy 
cell leukemia, if any exist.  The 
examiner should also attempt to reconcile 
his or her conclusions with the treatment 
summary from the National Cancer 
Institute and the June 1999 letter from 
Dr. Wilkes.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed to the extent 
possible.  If any development is 
incomplete, including if the requested 
medical review does not include all 
opinions requested, appropriate 
corrective action should be implemented.  

4.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for hairy cell leukemia as 
secondary to exposure to herbicide 
agents.  In doing so, the RO is 

reminded that the Secretary recently 
acknowledged that an association of 
leukemia with herbicide exposure was 
biologically plausible, and that the 
histological similarity of chronic 
lymphocytic leukemia with non-Hodgkin's 
lymphoma also suggested an association.  
However, as the overall evidence was 
found to be too slight to warrant 
assigning leukemia to a higher category, 
the Secretary held that the credible 
evidence against an association between 
leukemia and herbicide exposure 
outweighed the credible evidence for such 
an association, and he determined that 
positive association did not exist.  See 
64 Fed. Reg. 59,232-243 (1999).  If the 
decision remains adverse to the veteran, 
he should be issued a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

